1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE
8     NANCY K. ERIKS,
9                   Plaintiff,
                                                         Case No. C18-0631RSL
10           v.
                                                         ORDER OF DISMISSAL
11    BRECKENRIDGE PROPERTY FUNDS
      2016, LLC, et al.,
12
                    Defendants.
13
14
15          This matter comes before the Court sua sponte. Plaintiff filed this action in federal
16   court alleging that the Court has jurisdiction based on the diversity of citizenship of the
17   parties. See 28 U.S.C. § 1332(a) (establishing that the federal court’s basic diversity
18   jurisdiction extends to “all civil actions where the matter in controversy exceeds . . .
19   $75,000 . . . and is between . . . citizens of different States.”). On September 14, 2018, she
20   was directed to provide the Court with the citizenship of all of the owners/members of
21   Breckenridge Property Fund 2016, LLC, at the time the complaint was filed, in order to
22   establish diversity. Plaintiff has not responded.
23
24   //
25
26   ORDER OF DISMISSAL - 1
1           This action is hereby DISMISSED without prejudice pursuant to Fed. R. Civ. P.
2    12(b)(1) for lack of subject matter jurisdiction.
3
4           Dated this 24th day of October, 2018.
5
6                                               A
7                                               Robert S. Lasnik
                                                United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   ORDER OF DISMISSAL - 2
